
	

113 S1067 IS: Innovation Inspiration School Grant Program Act
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1067
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mrs. Shaheen (for
			 herself, Mr. Reid,
			 Mrs. Gillibrand,
			 Ms. Klobuchar, Mr. Begich, Mr.
			 Coons, and Mr. Franken)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish within the Department of Education the
		  Innovation Inspiration school grant program, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Innovation Inspiration School Grant
			 Program Act.
		2.FindingsCongress makes the following
			 findings:
			(1)According to the
			 National Science Board’s 2010 Science and Engineering Indicators, only 5
			 percent of college graduates in the United States major in engineering. In
			 Asia, about 20 percent of all baccalaureate degrees are in engineering and in
			 China about 33 percent of baccalaureate degrees are in engineering.
			(2)Although 4th
			 graders in the United States score well against international competition,
			 students in the United States fall near the bottom or dead last by 12th grade
			 in mathematics and science, respectively.
			(3)Admissions
			 requirements for undergraduate engineering schools include a solid background
			 in mathematics (algebra, geometry, trigonometry, and calculus) and science
			 (biology, chemistry, and physics), in addition to courses in English, social
			 studies, and humanities.
			(4)According to the
			 Bureau of Labor Statistics, overall engineering employment is expected to grow
			 by 11 percent from 2008 through 2018, and, as a group, engineers earn some of
			 the highest average starting salaries among individuals holding baccalaureate
			 degrees.
			(5)According to the
			 Department of Labor, engineers should be creative, inquisitive, analytical, and
			 detail-oriented. Engineers should be able to work as part of a team and to
			 communicate well, both orally and in writing. Communication abilities are
			 becoming increasingly important as engineers interact more frequently with
			 specialists in a wide range of fields outside engineering.
			(6)Exposure to
			 project- and problem-based learning, in a competitive team environment, gives
			 9th through 12th graders the skills that they need to be successful in
			 engineering programs of study and engineering careers.
			(7)According to
			 Brandeis University’s Center for Youth and Communities, participants in FIRST
			 Robotics (a nonprofit organization that inspires young people to be science and
			 technology leaders by engaging the young people in mentor-based
			 programs)—
				(A)are more likely
			 than nonparticipants to attend an institution of higher education on a
			 full-time basis (88 percent versus 53 percent);
				(B)are nearly 2
			 times as likely to major in a science or engineering field; and
				(C)are more than 3
			 times as likely to have majored specifically in engineering.
				3.DefinitionsIn this Act:
			(1)Local
			 educational agencyThe term local educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(2)Low-income
			 studentThe term low-income student means a student
			 who is eligible for free or reduced price lunch under the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1751 et seq.).
			(3)Secondary
			 schoolThe term secondary school has the meaning
			 given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
			(4)SecretaryThe
			 term Secretary means the Secretary of Education.
			(5)STEMThe
			 term STEM means science, technology, engineering (including
			 robotics), or mathematics.
			(6)Non-Traditional
			 STEM Teaching MethodThe term non-traditional STEM teaching
			 method means a STEM education method or strategy such as incorporating
			 self-directed student learning, inquiry-based learning, cooperative learning in
			 small groups, collaboration with mentors in the field of study, and
			 participation in STEM-related competitions.
			4.Innovative
			 inspiration school grant program
			(a)Goals of
			 programThe goals of the Innovation Inspiration grant program
			 are—
				(1)to provide
			 opportunities for local educational agencies to support non-traditional STEM
			 education teaching methods;
				(2)to support the
			 participation of students in nonprofit STEM competitions;
				(3)to foster
			 innovation and broaden interest in, and access to, careers in the STEM fields
			 by investing in programs supported by educators and professional mentors who
			 receive hands-on training and ongoing communications that strengthen the
			 interactions of the educators and mentors with—
					(A)students who are
			 involved in STEM activities; and
					(B)other students in
			 the STEM classrooms and communities of such educators and mentors; and
					(4)to encourage
			 collaboration among students, engineers, and professional mentors.
				(b)Program
			 authorized
				(1)In
			 generalThe Secretary is authorized to award grants, on a
			 competitive basis, to local educational agencies to enable the local
			 educational agencies—
					(A)to promote STEM
			 in secondary schools and after school programs;
					(B)to support the
			 participation of secondary school students in non-traditional STEM teaching
			 methods; and
					(C)to broaden
			 secondary school students' access to careers in STEM.
					(2)DurationThe
			 Secretary shall award each grant under this Act for a period of not more than 5
			 years.
				(3)AmountsThe
			 Secretary shall award a grant under this Act in an amount that is sufficient to
			 carry out the goals of this Act.
				(c)Application
				(1)In
			 generalEach local educational agency desiring a grant under this
			 Act shall submit an application to the Secretary at such time, in such manner,
			 and containing such information as the Secretary may reasonably require.
				(2)ContentsThe
			 application shall, at a minimum, include a description of how the local
			 educational agency will—
					(A)carry out STEM
			 teaching programs that will use a non-traditional STEM teaching method;
					(B)identify and
			 recruit partners and mentors—
						(i)to
			 help carry out the programs described in subparagraph (A); and
						(ii)to
			 assist students who participate in such programs, including through
			 technology-supported means;
						(C)support educators
			 who lead such programs, and participants in such programs, through stipends or
			 other incentives;
					(D)recruit young
			 women and individuals from populations historically underrepresented in the
			 STEM fields to participate in such programs;
					(E)identify public
			 and private partners that can support such programs with cash or in-kind
			 contributions;
					(F)plan for
			 sustaining such programs financially beyond the grant period; and
					(G)evaluate the
			 grant project and the results of the grant project among participating
			 students, including—
						(i)comparing
			 students who participate in the grant project to similar students who do not
			 participate; and
						(ii)evaluating—
							(I)secondary school
			 graduation rates;
							(II)rates of
			 attendance at institutions of higher education;
							(III)the number of
			 students taking advanced STEM related secondary school classes; and
							(IV)the ability of
			 students participating in the grant project to partner with professional
			 mentors.
							(3)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 applications from local educational agencies that propose to carry out
			 activities that target—
					(A)a rural or urban
			 school;
					(B)a low-performing
			 school or local educational agency; or
					(C)a local
			 educational agency or school that serves low-income students.
					(d)Uses of
			 funds
				(1)In
			 generalEach local educational agency that receives a grant under
			 this Act shall use the grant funds for any of the following:
					(A)STEM education
			 and career activitiesPromotion of STEM education and career
			 activities.
					(B)Purchase of
			 partsThe purchase of parts and supplies needed to support
			 participation in non-traditional STEM teaching methods.
					(C)Teacher
			 incentives and stipendsIncentives and stipends for teachers
			 involved in non-traditional STEM teaching methods outside of their regular
			 teaching duties.
					(D)Support and
			 expensesSupport and expenses for student participation in
			 regional and national nonprofit STEM competitions.
					(E)Additional
			 materials and supportAdditional materials and support, such as
			 equipment, facility use, technology, broadband access, and other expenses,
			 directly associated with non-traditional STEM teaching and mentoring.
					(F)EvaluationCarrying
			 out the evaluation described in subsection (c)(2)(G).
					(G)Other
			 ActivitiesCarrying out other activities that are related to the
			 goals of the grant program, as described in subsection (a).
					(2)ProhibitionA
			 local educational agency shall not use grant funds awarded under this Act to
			 participate in any STEM competition that is not a nonprofit competition.
				(3)Administrative
			 costsEach local educational agency that receives a grant under
			 this Act may use not more than 2 percent of the grant funds for costs related
			 to the administration of the grant project.
				(e)Matching
			 requirement
				(1)In
			 generalSubject to paragraph (2), each local educational agency
			 that receives a grant under this Act shall secure, toward the cost of the
			 activities assisted under the grant, from non-Federal sources, an amount equal
			 to 50 percent of the grant. The non-Federal contribution may be provided in
			 cash or in kind.
				(2)WaiverThe
			 Secretary may waive all or part of the matching requirement described in
			 paragraph (1) for a local educational agency if the Secretary determines that
			 applying the matching requirement would result in a serious financial hardship
			 or a financial inability to carry out the goals of the grant project.
				(f)Supplement, not
			 supplantGrant funds provided to a local educational agency under
			 this Act shall be used to supplement, and not supplant, funds that would
			 otherwise be used for activities authorized under this Act.
			(g)EvaluationThe
			 Secretary shall establish an evaluation program to determine the efficacy of
			 the grant program established by this Act, which shall include comparing
			 students participating in a grant project funded under this Act to similar
			 students who do not so participate, in order to assess the impact of student
			 participation on—
				(1)what courses a
			 student takes in the future; and
				(2)a student's
			 postsecondary study.
				(h)Authorization
			 of appropriations
				(1)In
			 generalThere are authorized to be appropriated to carry out this
			 Act such sums as may be necessary for each of the fiscal years 2014 through
			 2018.
				(2)LimitationsOf
			 the amounts appropriated under paragraph (1) for a fiscal year, not more than 2
			 percent shall be used for the evaluation described under subsection (g).
				
